DISMISS; and Opinion Filed June 9, 2015.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00980-CV

                                JENNIFER PARSLEY, Appellant
                                           V.
                                 DAVID MONTALVO, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-05072

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Schenck
                                    Opinion by Justice Schenck
          Appellant’s brief in this case is overdue. By postcard dated October 21, 2014 we granted

appellant’s first request for an extension of time to file her brief, and extended the time to file her

brief until November 25, 2014. We cautioned appellant that failure to timely file a brief would

result in the dismissal of this appeal without further notice. By order dated November 24, 2014,

we granted appellant’s unopposed second motion to extend time to file her brief and extended

the time to file her brief until December 9, 2014. To date, appellant has not filed a brief, filed a

further extension motion, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE


140980F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JENNIFER PARSLEY, Appellant                          On Appeal from the 134th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00980-CV         V.                        Trial Court Cause No. DC-13-05072.
                                                     Opinion delivered by Justice Schenck.
DAVID MONTALVO, Appellee                             Justices Bridges and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DAVID MONTALVO recover his costs of this appeal
from appellant JENNIFER PARSLEY.


Judgment entered this 9th day of June, 2015.




                                               –3–